Undercofler, Presiding Justice.
This case was remanded to this court by the Supreme Court of the United States with the direction that the judgment, Eberheart v. State, 232 Ga. 247 (206 SE2d 12) (1974), be vacated insofar as it affirmed the death penalties for rape and kidnapping with bodily injury. Coker v. Georgia, 433 U. S. — (97 SC 2861, 53 LE2d 982) (1977). Pursuant to the mandate of the Supreme Court of the United States, the former judgment is vacated and the judgment of the trial court is affirmed except for the portion thereof which imposes the death penalty.
The case is remanded to the trial court for sentencing for rape and kidnapping with bodily injury after a proper hearing. Code Ann. §§ 26-2001, 26-1311.

Judgment affirmed in part, vacated. in part and remanded.


All the Justices concur.

Austin Street, Vickers Neugent, District Attorney, Arthur K. Bolton, Attorney General, B. Dean Grindle, Jr., Thomas P. Burke, Assistant Attorneys General, for appellee.